Citation Nr: 0903454	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO. 07-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1943 until 
July 1945. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2008 and was remanded for 
additional development, following an appeal from a March 2007 
rating decision rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. This matter has since been transferred to the 
jurisdiction of the RO in Atlanta, Georgia. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the veteran has a verified 
stressor for PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran, including in September 2006, that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter. The September 2006 letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence. Additional information specific to a PTSD claim was 
also requested in letters dated in April 2006, July 2006, and 
January 2007. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for the full and 
fair adjudication of this claim. Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2007 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard, the Board notes that the RO has obtained VA 
outpatient treatment records. The veteran has submitted 
statements and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge. The Board further notes that the RO has 
requested multiple times that the veteran provide information 
regarding his claimed stressors, including specific requests 
that he provide a two month time frame for the occurrence of 
any stressors for verification purposes, most recently in 
August 2008.  The veteran has repeatedly failed to provide 
enough specific information for verification purposes, as 
found in a September 2008 RO Memorandum.

The Board further finds that a VA examination is also not 
necessary as the question at issue in this case is not 
whether the veteran's PTSD is related to his service, but 
rather whether his claimed stressor has been verified for 
service connection. As there is no finding of a verified in-
service stressor, a VA medical examination is not necessary. 
Thus, the Board finds that a further examination is not 
necessary.



Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 
Therefore, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

PTSD

The veteran essentially contends that he developed PTSD in 
service. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
That an injury or event occurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury or event. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).

The veteran's service treatment records do not indicate that 
the veteran was ever treated for an acquired psychiatric 
disorder, including PTSD, during service. A July 1945 Report 
of Medical Survey noted that the veteran was diagnosed with 
somnambulism and that he reported falling out of bed and 
walking in his sleep. Physical, neurological, and mental 
exams were normal. 

An August 1999 VA examination diagnosed him with parasomnia, 
not otherwise specified. The examiner noted that the veteran 
had problems with sleep and received a medical discharge from 
the Navy related to those problems, but that they did not 
hamper his ability to function and that he has functioned 
extremely well in all areas and that he was socially 
effective. A December 2004 PTSD screen was negative; however, 
a December 2004 addendum noted that the veteran reported that 
even though he was never in a true battlefield, he positively 
answered all of the PTSD screen answers. 

A VA doctor diagnosed the veteran with PTSD in January 2005. 
A June 2006 VA PTSD evaluation addendum noted that he had 
some difficulty expressing detail. The veteran reported 
extensive sleep difficulty, nightmares, intrusive thoughts, 
avoidance behavior, and irritability and anger. The examiner 
found him to have chronic PTSD and noted that the clinical 
interview and testing was consistent with the impression of 
PTSD. An August 2006 letter from the veteran's VA physician, 
Dr. J.D.L., noted that the veteran had PTSD, confirmed via 
clinical interview and psychometric testing and that it had 
been present from his time in service. An October 2007 VA 
medical record noted that his examiner reported reviewing his 
medical records and was of the medical opinion that the 
correct diagnosis in his case was PTSD rather than 
"somatoform disorder."  The veteran's nightmares, 
avoidances, and social isolation were incapacitating. VA 
outpatient treatment records generally indicate that the 
veteran has received treatment for his mental health. 

The evidence of record thus indicates that the veteran does 
have a current diagnosis of PTSD and a link between his 
current symptomatology and his claimed in-service stressor. 
However, there is no supporting evidence that the claimed in-
service stressful events actually occurred. 

The veteran's reports of his claimed stressors have varied to 
include an August 2006 statement reporting that his stressors 
included being assigned to the Fire and Rescue Unit and being 
a passenger in a plane that went into free fall, prior to the 
pilot regaining control. In his June 2008 hearing, the 
veteran clarified that he was trained to perform rescue work, 
and that he would practice going into flames in an asbestos 
suit to rescue people, as well as work as part of a fire 
fighting crew. He also reported a flight training incident in 
a SPD dive bomber when the engine stopped working, as well as 
taking part in several emergency landings; however, he did 
not provide specific enough information as to when those 
incidents actually occurred. Another statement regarding his 
stressors was provided in September 2008, in which he stated 
that he started having nightmares after training for regular 
fire rescue school. He also reported that his flight training 
stressor occurred in early 1944. 

The RO has repeatedly requested that the veteran provide 
information regarding his claimed stressors for verification 
purposes, including in April 2006 and most recently in August 
2008. The August 2008 request specifically requested that if 
the veteran was unable to provide the exact date of the 
incident, to please indicate the location and approximate 
time (a 2-month specific date range) of the stressful 
event(s) in question. However, the veteran's statements, 
including his September 2008 VA Form 21-0781a, did not 
provide adequate specificity regarding for verification 
purposes. A formal finding of a lack of information required 
to verify the veteran's stressors in connection to his PTSD 
claim was made by the RO in September 2008. As such, the 
veteran's claimed stressors could not be verified to support 
his claim and his claim must be denied.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for PTSD is denied. 


ORDER

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


